                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

STANLEY V. RANSOM, III                                                        PLAINTIFF
ADC #152776

v.                         CASE NO. 5:19-CV-00149 BSM

PARKER, et al.                                                              DEFENDANTS

                                     JUDGMENT

     Consistent with the order entered on this day, this case is dismissed without prejudice.

     IT IS SO ORDERED this 13th day of August 2019.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
